^lipFj^mE^^iw
                                                                                                           iiM*i*=TTiz±ziXXii^:--Al
Companion Case No.:                                                                                              Sixth District

                                                                                                                m 1 l 2015

                                                   DOCKETING STATEMENT (Civil)                               Texarkana, Texas
Amended/corrected statement:
                                                                     _        „_                    .., Debra K. Autrey, Ciefk
                                             Appellate Court: ^1^^nou?^f|^pPfggl|S^|§^^^^^
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




(3 Person \^\ Organization (choose one)


FirstName:      SIs^
Middle Name:

Last Name:       Hart-

Suffix:   —
ProSe: Q




m^ee^ife                                                                 B&^GIP^to'
I I Person    [XlOrganization (choose one)
Organization Name: M^llsfEarg^B^^^j^
First Name:

Middle Name:

Last Name:

Suffix:

ProSe: Q




                                                              Pagel of 7
     n^r^?mTi(^%jY^/WTfn'JuTistfictionl
Nature ofCase (Subject matter or type ofcase): Rla1|Rr^ertvl
Date order orjudgment signed: |^p^ncie^i^if2U,i|j|||^                     Type of judgment: Benchlffirial
                                                                                              LJ a * * s> «'*•   Ifir




Date notice ofappeal filed in trial court: ^o^embjei^f^i^j
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: • Yes ^ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             • Yes E3 No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4): DYes HNo

Permissive? (See TRAP 28.3):                  • Yes 13 No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      • Yes M N°
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, orpriority under statute orrule:            LJ Yes                 No

If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $ 100,000?        •   Yes ^]No
Judgment or order disposes of all parties and issues: ^      Yes QNo
Appeal from final judgment:                              ^ Yes Q No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?              [^j Yes IxlNo

MM   ^yffiirroffiftM^

Motion for New Trial:               • Yes         No                If yes, date filed:

Motion to Modify Judgment:          QYes          No                If yes, date filed:
Request for Findings of Fact        DYes          No                If yes, date filed:
and Conclusions of Law:
                                    •Yes          No                If yes, date filed:
Motion to Reinstate:
                                    •   Yes       No                If yes, date filed:
Motion under TRCP 306a:

Other:

If other, please specify:

^^^^g^^G^S^S^ttS^i^SSS ^^^S^^*^*^T1=tnTTi^T^Tf7T0^                                         EEJBBD'
Affidavit filed in trial court:    • Yes •       No                If yes, date filed:

Contest filed in trial court:       QYes [^ No                     If yes, date filed:

Date ruling on contest due:

Rulingon contest: • Sustained           Qj Overruled               Date of ruling:


                                                                    Page 2 of 7
        G^eCskdjQsk?

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                      • Yes         No

If yes, please attach a copy of the petition.



Date bankruptcy filed: |g||§                                                       Bankruptcy Case Number:




   :^M' *^^^^^^^^^|j
Were payment arrangements made with the court reporter/court recorder? Rg Yes Y~\ No ["""] Indigent




                                                                               Page 3 of 7
    Court Reporter                         | | Court Recorder
    Official                               •    Substitute



First Name:                T?«WK*»WW!WP *F
Middle Name:

Last Name:            ._    tUm                    "Jk     mL*.   vr

Suffix:

Address 1:

Address 2:

City:

State:    ?Texas|




   Sd^paEsltoEEalJL:
Supersedeas bond filed: • Yes •           No     If yes, date filed:

Will file: E3 Yes •        No


    I^FTuT^u^^M1
Will you request extraordinary relief (e.g. temporary or ancillaryrelief) from this Court?        ^ Yes •   No




•XliyAMter^atiyflDismri3R~lu7M
<3?mi®mS Attorney's fees (trial):
 Attorney's fees (appellate)

 Other:

 If other, please specify:



Will you challenge this Court's jurisdiction?     • Yes ^| No
 Does judgment have language that oneor more parties "take nothing"?        •       Yes ^ No
 Does judgment have a Mother Hubbard clause? ^Yes • No
Other basis for finality?
 Rate the complexity of the case (use I for leastand 5 for mostcomplex):        •    1 •    2     33 D4 ns
 Please make my answer to the preceding questions known to other parties in this case.             • Yes ^        No
Canthe parties agreeon an appellate mediator? • Yes ^ No
 If yes, please give name, address, telephone, fax and email address:
 Name                           Address                      Telephone                           Fax                          Email



                                                                                                                 I-
 Languages other than English in which the mediator should be proficii                                            »•   .&      Y
                                                                                           i"#                         *»:'
Name of person filing out mediation section of docketing statement:



$ffiB> Efitfea^fiSfeciaS -
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: §S£ ¥$£' r^, rf.". . *              -+*:                                                \   ,,•   .;*   ^iThe Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
1regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be foundto represent you. Accordingly, you should not forego seekingother counsel to representyou
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you wantthis case to be considered for inclusion in the Pro BonoProgram?               (3 Yes •     No

Do you authorizethe Pro Bono Committee to contact your trial counsel of record in this matter to answerquestions the committee may have
regarding the appeal? E3 Yes • No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Departmentof Health and Human Services Federal Poverty Guidelines?              • Yes ^ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 13Yes • No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Officeor on the internetat http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or requestadditional relief; use a separate attachment, if necessary).




                                                                                                               .-.'-.£            #


Signature of counsel (or pro se party)                                                   Date:              Jan§|l|||||g



                                                                                         State Bar No.:     007920'




Electronic Signature: ^^onalc^BHardeji
    (Optional)




                                                               Page 6 of 7
         (gasa^oJ&^l
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order orjudgment as follows on ^n^r^^^^^j,'^ •


Signature of counsel (or pro se party)                                     Electronic Signature: ^Rg^^^,H^^m|.
                                                                                   (Optional)

                                                                           State BarNo.:        oW20li
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:




Email:    ^u^S^^Sf^mTp^com^^S             *&T"'      •%*•   flU*
If Attorney, Representing Party's Name: kW.eilslhargo]BaiiK$NffA*s&.ii i     ?